                                      )) t-l   \C\



                                                                         FILED
                                                                         SEP O3 2019
                IN THE UNITED STATES DISTRICT COURT c1er1<,u.s  D~JrictCourt
                                                      District Of Montana
                    FOR THE DISTRICT OF MONT ANA          Great Falts
                        GREAT FALLS DIVISION

  UNITED STATES OF AMERICA,                VIOLATION:
                                           7353823
              Plaintiff,                   Location Code: M13

       vs.                                 ORDER

  KEVIN C. FAHEY,

              Defendant.


      Based upon the United States' motion to accept the defendant's payment of

a $40 fine and $30 processing fee for violation 7353823 (for a total of$70), and for

good cause shown,

      IT IS ORDERED that the $70 fine ($40 fine and $30 processing fee) paid by

the defendant is accepted as a full adjudication of violation 7353823,

      IT IS FURTHER ORDERED that the initial appearance scheduled for

September 12, 2019, is VACATED.

      DATED this ~day of August, 2019.
                                               p
                                       John T. Johnston
                                       United States Magistrate Judge
